Exhibit (10)I

 

TARGET CORPORATION

DDCP

(2011 PLAN STATEMENT)

 

Effective June 8, 2011

As Amended and Restated

 

--------------------------------------------------------------------------------


 

TARGET CORPORATION

DDCP

(2011 Plan Statement)

 

TABLE OF CONTENTS

 

SECTION 1 INTRODUCTION; DEFINITIONS

1

1.1 Name of Plan; History

1

1.2 Definitions

1

1.2.1 Account

1

1.2.2 Affiliate

1

1.2.3 Beneficiary

1

1.2.4 Board

1

1.2.5 Change-in-Control

1

1.2.6 Code

2

1.2.7 [Intentionally left blank.]

3

1.2.8 Company

3

1.2.9 Crediting Rate Alternative

3

1.2.10 Deferral Credit

3

1.2.11 Director

3

1.2.12 Earnings Credit

3

1.2.13 Effective Date

3

1.2.14 Newly Eligible Director

3

1.2.15 Participant

3

1.2.16 Participating Employer

3

1.2.17 Plan

3

1.2.18 Plan Administrator

4

1.2.19 Plan Rules

4

1.2.20 Plan Statement

4

1.2.21 Plan Year

4

1.2.22 Retainer

4

1.2.23 Specified Employee

4

1.2.24 Termination of Employment

4

1.2.25 Trust

4

1.2.26 Unforeseeable Emergency

4

1.2.27 Valuation Date

4

SECTION 2 PARTICIPATION AND DEFERRAL ELECTIONS

5

2.1 Eligibility

5

2.2 Termination of Participation

5

2.3 No Guarantee of Continued Directorship

5

2.4 Deferral Elections

5

2.5 Deferral of Retainers

6

2.6 Elective Deferral Credit

6

2.7 Cancellation of Deferral Elections

6

SECTION 3 ADJUSTMENTS OF ACCOUNTS

7

3.1 Establishment of Accounts

7

3.2 Adjustments of Accounts

7

 

1

--------------------------------------------------------------------------------


 

3.3 Investment Adjustment

7

3.4 Account Adjustments Upon a Change-in-Control or Plan Termination

7

SECTION 4 VESTING

8

4.1 Participant Accounts

8

SECTION 5 DISTRIBUTION

9

5.1 Distribution Elections

9

5.2 General Requirements

9

5.3 Six-Month Suspension for Specified Employees

10

5.4 Distribution on Account of Death

10

5.5 Distribution on Account of Unforeseeable Emergency

10

5.6 Designation of Beneficiaries

11

5.7 Facility of Payment

12

5.8 Tax Withholding

13

5.9 Application for Distribution

13

5.10 Acceleration of Distributions

13

5.11 Delay of Distributions

13

SECTION 6 SOURCE OF PAYMENTS; NATURE OF INTEREST

14

6.1 Source of Payments

14

6.2 Unfunded Obligation

14

6.3 Establishment of Trust

14

6.4 Spendthrift Provision

14

SECTION 7 ADOPTION, AMENDMENT AND TERMINATION

15

7.1 Adoption

15

7.2 Amendment

15

7.3 Termination and Liquidation

15

SECTION 8 CLAIM PROCEDURES

17

8.1 Claim Procedures

17

8.2 Rules and Regulations

18

8.3 Limitations and Exhaustion

19

SECTION 9 PLAN ADMINISTRATION

21

9.1 Plan Administration

21

9.2 Conflict of Interest

21

9.3 Service of Process

22

9.4 Choice of Law

22

9.5 Responsibility for Delegate

22

9.6 Expenses

22

9.7 Errors in Computations

22

9.8 Indemnification

22

9.9 Notice

22

SECTION 10 CONSTRUCTION

23

10.1 IRC Status

23

10.2 Rules of Document Construction

23

10.3 References to Laws

23

 

2

--------------------------------------------------------------------------------


 

SECTION 1
INTRODUCTION; DEFINITIONS

 

1.1          Name of Plan; History.  This Plan (formerly known as the Target
Corporation Director Deferred Compensation Plan) is a non-qualified, unfunded
plan established for the purpose of allowing directors of the Company to defer
the receipt of income.  This Plan was originally adopted effective as of
January 1, 1997 and was amended at various times thereafter.  Effective
January 1, 2005 (and other effective dates as specifically provided), this Plan
was operated in compliance with Code section 409A.  Effective January 29, 2006,
members of the Board ceased to be eligible to receive enhanced earnings on their
account balances.  The Plan, which is intended to comply with Code section 409A,
was amended and restated effective January 1, 2009.  This Plan Statement, which
was amended and restated to reflect Plan administration and amendment changes
authorized by the Board on November 10, 2010 and modification of the Change in
Control definition, is effective as of June 8, 2011.

 

1.2          Definitions.  When the following terms are used herein with initial
capital letters, they shall have the following meanings:

 

1.2.1       Account.  “Account” means the separate bookkeeping account
representing the separate unfunded and unsecured general obligation of the
Participating Employers established with respect to each person who is a
Participant in this Plan.  Within each Participant’s Account, separate
subaccounts shall be maintained to the extent the Plan Administrator determines
it to be necessary or desirable for the administration of this Plan.

 

1.2.2       Affiliate.  An “Affiliate” is the Company and all persons, with whom
the Company would be considered a single employer under Code section 414(b) or
414(c).

 

1.2.3       Beneficiary.  “Beneficiary” means an individual (human being), a
trust that is a United Sates person within the meaning of the Code, a person
that has been recognized as a charitable organization under Code section 170(b),
or the Participant’s estate designated in accordance with Section 5.6 to receive
all or a part of the Participant’s Account in the event of the Participant’s
death prior to full distribution thereof.  A person so designated shall not be
considered a Beneficiary until the death of the Participant.

 

1.2.4       Board.  “Board” is the Board of Directors of the Company, or such
committee of the Board of Directors to which the Board of Directors of the
Company has delegated the respective authority.

 

1.2.5       Change in Control.  “Change in Control” means one of the following:

 

(a)           Individuals who are Continuing Directors cease for any reason to
constitute 50% or more of the directors of the Company; or

 

(b)           30% or more of the outstanding voting power of the Voting Stock of
the Company is acquired or beneficially owned (within the meaning of Rule 13d-3
under the Exchange Act) by any Person, other than an entity resulting from a
Business Combination in which clauses (x) and (y) of Section 1.2.5(c) apply; or

 

(c)           the consummation of a merger or consolidation of the Company with
or into another entity, a statutory share exchange, a sale or other disposition
(in one

 

1

--------------------------------------------------------------------------------


 

transaction or a series of transactions) of all or substantially all of the
Company’s assets or a similar business combination (each, a “Business
Combination”), in each case unless, immediately following such Business
Combination, (x) all or substantially all of the beneficial owners (within the
meaning of Rule 13d-3 under the Exchange Act) of the Company’s Voting Stock
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the voting power of the then outstanding shares of
voting stock (or comparable voting equity interests) of the surviving or
acquiring entity resulting from such Business Combination (including such
beneficial ownership of an entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries), in substantially the same proportions (as
compared to the other beneficial owners of the Company’s Voting Stock
immediately prior to such Business Combination) as their beneficial ownership of
the Company’s Voting Stock immediately prior to such Business Combination, and
(y) no Person beneficially owns, directly or indirectly, 30% or more of the
voting power of the outstanding voting stock (or comparable equity interests) of
the surviving or acquiring entity (other than a direct or indirect parent entity
of the surviving or acquiring entity, that, after giving effect to the Business
Combination, beneficially owns, directly or indirectly, 100% of the outstanding
voting stock (or comparable equity interests) of the surviving or acquiring
entity); or

 

(d)           approval by the shareholders of a definitive agreement or plan to
liquidate or dissolve the Company.

 

For purposes of this Section 1.2.5:

 

“Continuing Director” means an individual (A) who is, as of June 8, 2011, a
director of the Company, or (B) who becomes a director of the Company after
June 8, 2011 and whose initial appointment, or nomination for election by the
Company’s shareholders, was approved by at least a majority of the then
Continuing Directors; provided, however, that any individual whose initial
assumption of office occurs as a result of either an actual or threatened
contested election by any Person (other than the Board of Directors) seeking the
election of such nominee in which the number of nominees exceeds the number of
directors to be elected shall not be a Continuing Director;

 

“Person” means any individual, firm, corporation or other entity and shall
include any group comprised of any person and any other person with whom such
person or any affiliate or associate (as defined in Rule 14a-1(a) of the
Exchange Act) of such person has any agreement, arrangement or understanding,
directly or indirectly, for the purpose of acquiring, holding, voting or
disposing of any capital stock of the Company;

 

“Voting Stock” means all then-outstanding capital stock of the Company entitled
to vote generally in the election of directors of the Company: and

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time, and the regulations promulgated thereunder.

 

1.2.6       Code.  “Code” means the Internal Revenue Code of 1986, as amended
(including, when the context requires, all regulations, interpretations and
rulings issued hereunder).

 

2

--------------------------------------------------------------------------------


 

1.2.7       [Intentionally left blank.]

 

1.2.8       Company.  “Company” means Target Corporation, a Minnesota
corporation, or any successor thereto.

 

1.2.9       Crediting Rate Alternative.  “Crediting Rate Alternative” means a
hypothetical investment option used for the purpose of measuring income, gains
and losses to the Accounts of Participants (as if the Accounts had in fact been
so invested).  The Crediting Rate Alternatives shall be designated in writing by
the Plan Administrator.

 

1.2.10     Deferral Credit.  A “Deferral Credit” is the amount credited to a
Participant’s Account pursuant to Section 2.6.

 

1.2.11     Director.  “Director” means any person who is a director of the
Company or Participating Employer.

 

1.2.12     Earnings Credit.  “Earnings Credit” means the investment adjustment
credited to a Participant’s Account pursuant to Section 3.3 or Section 3.4 as
applicable.

 

1.2.13     Effective Date.  The “Effective Date” of this Plan Statement is
June 8, 2011, except as otherwise provided.

 

1.2.14     Newly Eligible Director.  “Newly Eligible Director” means a Director
who either (i) was not previously eligible to participate in this Plan or any
other non-qualified, deferred compensation plans maintained for directors or
independent contractors by a Participating Employer or other Affiliate, (ii) had
been paid all amounts previously deferred under all non-qualified, deferred
compensation plans maintained for directors or independent contractors by a
Participating Employer or other Affiliate and had ceased to be eligible to
continue to participate in such plans on or before the date of payment of all
amounts due under such plans, or (iii) was not eligible to participate in any
non-qualified deferred compensation plans (other than the accrual of earnings)
maintained for directors or independent contractors by a Participating Employer
or other Affiliate at any time during the 24-month period ending on the date the
Director has again become eligible to participate in the Plan.

 

1.2.15     Participant.  A “Participant” is a Director who becomes a Participant
in this Plan in accordance with the provisions of Section 2.  A Director who has
become a Participant shall be considered to continue as a Participant in this
Plan until the date when the Participant no longer has any Account under this
Plan, or the date of the Participant’s death, if earlier.

 

1.2.16     Participating Employer.  “Participating Employer” means the Company
and each other Affiliate that, with the consent of the Plan Administrator adopts
this Plan.  A Participating Employer shall cease to be a Participating Employer
on the date it ceases to be an Affiliate.

 

1.2.17     Plan.  “Plan” means the nonqualified, unfunded income deferral
program maintained by the Company and established for the benefit of
Participants eligible to participate therein, as set forth in this Plan
Statement.  As used herein, “Plan” does not refer to the documents pursuant to
which this Plan is maintained.  That document is referred to herein as the “Plan
Statement”.  The Plan shall be referred to as the “Target Corporation DDCP”
(formerly known as the Target Corporation Director Deferred Compensation Plan).

 

3

--------------------------------------------------------------------------------


 

1.2.18     Plan Administrator.  “Plan Administrator” means the individual
designated in Sec. 10.1.1, or, if applicable, its delegate.

 

1.2.19     Plan Rules.  “Plan Rules” are rules, policies, practices or
procedures adopted by the Plan Administrator or its delegate pursuant to
Section 9.1.5.

 

1.2.20     Plan Statement.  “Plan Statement” means this document entitled
“Target Corporation DDCP (2011 Plan Statement),” as adopted by the Company,
effective as of June 8, 2011, as the same may be amended from time to time.

 

1.2.21     Plan Year.  “Plan Year” means the period from January 1 through
December 31.

 

1.2.22     Retainer.  “Retainer” means the total cash fees paid to Participant
for service on the Board (or any committee there of).

 

1.2.23     Specified Employee.  For purposes of complying with the requirements
of Code section 409A(a)(2)(B)(i) (relating to the 6 month suspension of certain
benefit distributions), an individual is a “Specified Employee” if on his or her
Termination of Employment, the Company or other Affiliate has stock that is
traded on an established securities market within the meaning of Code section
409A(a)(2)(B) and such individual is a “key employee” (defined below).  For this
purpose, an individual is a “key employee” during the 12-month period beginning
on April 1 immediately following the calendar year in which the individual was
employed by the Company and other Affiliates, and satisfied, at any time within
such calendar year, the requirements of Code section 416(i)(1)(A)(i), (ii) or
(iii) (without regard to Code section 416(i)(5)).  An individual will not be
treated as a Specified Employee if the individual is not required to be treated
as a Specified Employee under Treasury Regulations issued under Code section
409A.

 

1.2.24     Termination of Employment.  “Termination of Employment” means a
severance of a Participant’s directorship, and all independent contractor
relationships, with the Company, each Participating Employer and all Affiliates,
for any reason.  Notwithstanding the foregoing, a Termination of Employment
shall not occur unless such termination also qualifies as a “separation from
service,” as defined under Code section 409A and related guidance thereunder.

 

1.2.25     Trust.  “Trust” means the Target Corporation Deferred Compensation
Trust Agreement, dated January 1, 2009 by and between the Company and State
Street Bank and Trust Company, as it is amended from time to time, or similar
trust agreement.

 

1.2.26     Unforeseeable Emergency.  “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent (within the meaning of
Code section 152(a)) of the Participant, loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, but only if
and to the extent such Unforeseeable Emergency constitutes an “unforeseeable
emergency” under Code section 409A.

 

1.2.27     Valuation Date.  “Valuation Date” means each business day on which
the New York Stock Exchange is open.

 

4

--------------------------------------------------------------------------------


 

SECTION 2
PARTICIPATION AND DEFERRAL ELECTIONS

 

2.1          Eligibility.  A Director is eligible to participate in this Plan in
accordance with and subject to the requirements of this Plan.

 

2.1.1       Eligibility for Newly Eligible Director.  A Newly Eligible Director
is eligible to participate in this Plan on the date that is 30 days after he or
she becomes a Director.

 

2.1.2       Initial Enrollment.  A Director shall, as a condition of
participation in this Plan, complete such forms and make such elections in
accordance with Plan Rules as the Plan Administrator may require for the
effective administration of this Plan.

 

2.2          Termination of Participation.  Except as otherwise specifically
provided in this Plan Statement or by the Plan Administrator, a Director who
ceases to be a Director is not eligible to continue to participate in the Plan,
provided, that any deferral elections in effect, and irrevocable, will continue
to apply with respect to any Retainers.  The Participant’s Account will continue
to be governed by the terms of the Plan until such time as the Participant’s
Account balance is paid in accordance with the terms of the Plan.  A Participant
or Beneficiary will cease to be such as of the date on which his or her entire
Account balance has been distributed.

 

2.3          No Guarantee of Continued Directorship.  Participation in this Plan
does not constitute a guarantee or contract with any Participating Employer
guaranteeing that the Director will continue to be a director.  Such
participation shall in no way interfere with any rights the shareholders of a
Participating Employer would have in the absence of such participation to
determine the duration of the director’s service.

 

2.4          Deferral Elections.  A Director who satisfies the eligibility
requirements of Section 2 may, at the time and in the manner provided hereunder,
elect to defer the receipt of his or her Retainer.

 

2.4.1       General.  Except as otherwise provided in this Plan, an election
shall be made before the beginning of the Plan Year during which the Participant
performs services for which the Retainer is earned.  The election must designate
the percentage of the Retainer which shall be deferred under this Plan.  In
accordance with Plan Rules, the Plan Administrator will determine the manner and
timing required to file a deferral election.  No deferral election shall be
effective unless prior to the deadline for making such election, the Participant
has filed with the Plan Administrator, in accordance with Plan Rules, an
insurance consent form permitting the Participating Employer or Company to
purchase and maintain life insurance coverage on the Director with the
Participating Employer or Company as the beneficiary.  An election to defer the
Retainer for the Plan Year or other period is irrevocable once it has been
accepted by the Plan Administrator and the deadline for making such election has
expired, except as otherwise provided under this Plan.

 

2.4.2       Newly Eligible Director.  For a Newly Eligible Director, the
deferral election may be made after the first day of a Plan Year provided it is
made within 30 days after becoming eligible to participate in this Plan.  Such a
deferral election by a Newly Eligible Director is irrevocable once it has been
received by the Plan Administrator and the deadline for making such election has
expired, except as otherwise provided under this Plan.  Such election will be

 

5

--------------------------------------------------------------------------------


 

effective with respect to Retainers for services commencing with the next full
calendar quarter after the deferral election becomes irrevocable.

 

2.4.3       Terminations of Employment.  A Participant who completes a deferral
election in accordance with this Section 2.4, but who has a Termination of
Employment prior to the deadline for making such election has expired, will be
deemed to have made no deferral election for the respective period.

 

2.5          Deferral of Retainers.  A Participant’s election to defer a
Retainer is subject to the following requirements:

 

2.5.1       A deferral election will be effective with respect to the first
Retainer paid for services performed during the Plan Year and such election will
remain in effect through the last Retainer paid for services performed during
the Plan Year.

 

2.5.2       The Retainer deferral percentage may not exceed 100%.

 

2.6          Elective Deferral Credit.  The Plan Administrator shall credit to
the Account of each Participant the amount, if any, of the Retainer the
Participant elected to defer pursuant to this Section 2.  Such amount shall be
credited as nearly as practicable as of the time or times when the Retainer
would have been paid to the Participant but for the election to defer.

 

2.7          Cancellation of Deferral Elections.  Notwithstanding any provisions
in the Plan to the contrary, an election to defer under this Section will be
cancelled for the remaining portion of the Plan Year in the event the
Participant has received a distribution on account of an Unforeseeable Emergency
under Section 5.5.  The revocation shall be made at the time and in the manner
specified in Plan Rules and must otherwise comply with the requirements of
Section 5.5.

 

6

--------------------------------------------------------------------------------


 

SECTION 3

ADJUSTMENTS OF ACCOUNTS

 

3.1          Establishment of Accounts.  There shall be established for each
Participant an Account which shall be adjusted as provided under Section 3.

 

3.2          Adjustments of Accounts.  On each Valuation Date, the Plan
Administrator shall cause the value of the Account (or subaccount) to be
increased (or decreased) for distributions, withdrawals, credits, debits and
investment income, gains or losses charged to the Account.

 

3.3          Investment Adjustment.  The investment income, gains and losses
shall be determined for the Accounts in accordance with the following:

 

3.3.1       Participant Elections.  In accordance with Plan Rules and procedures
established by the Plan Administrator, each Participant shall prospectively
elect, as part of the initial enrollment process, and from time to time
thereafter, one or more Crediting Rate Alternatives that shall be used to
measure income, gains and losses until the next Valuation Date.

 

3.3.2       Default Rate.  If a Participant fails to designate one or more
Crediting Rate Alternatives to be used to measure income, gains and losses with
respect to amounts credited to his or her Account, such amounts will be deemed
to be invested in a default Crediting Rate Alternative designated by the Plan
Administrator in accordance with Plan Rules.

 

3.3.3       Crediting.  As of each Valuation Date, each Participant’s Account
shall be adjusted for income, gains and losses as if the Account had in fact
been invested in the Crediting Rate Alternative(s) so selected.

 

3.3.4       Responsibility for Investing Adjustments.  The Plan Administrator
will not be responsible in any manner to any Participant, Beneficiary or other
person for any damages, losses or liabilities, costs or expenses of any kind
arising in connection with any designation or elimination of a Crediting Rate
Alternative or a Participant’s election of a Crediting Rate Alternative.

 

3.4          Account Adjustments Upon a Change-in-Control or Plan Termination.

 

3.4.1       In the event of a Plan termination following a Change-in-Control
under Section 7.3.2 that causes a Trust to be established and funded pursuant to
Section 6.3 where distribution of a Participant’s Account may not be made from
the Trust within 60 days of the event because of restrictions imposed by Code
section 409A, then the Participant’s Account as of the date of such event will
no longer receive adjustments determined pursuant to Section 3.3.

 

3.4.2       On and after the date of an event described in Section 3.4.1, the
Account will have an investment adjustment determined at an annual rate equal to
the sum of the 10-Year U.S. Treasury Note plus 2%.  The 10-Year U.S. Treasury
Note rate will be determined as of the date of the Plan termination under
Section 7.3.2, or if no such rate is available on that date, the immediately
preceding date such rate is available, and reset each calendar quarter as
necessary.

 

7

--------------------------------------------------------------------------------


 

SECTION 4
VESTING

 

4.1          Participant Accounts.  The Participant Accounts are fully (100%)
vested and non-forfeitable at all times.

 

8

--------------------------------------------------------------------------------


 

SECTION 5

DISTRIBUTION

 

5.1          Distribution Elections.  Except as otherwise specifically provided
in this Plan, a Participant may irrevocably elect for each Plan Year the form
and time of distribution of the credits made to his or her Account for such Plan
Year.

 

5.2          General Requirements.  A Participant’s distribution election must
be made prior to the date the Participant’s deferral election becomes
irrevocable.  Earnings Credits will be distributed in the same form and time as
in effect for the related Account credit.  The election shall be made in the
form and manner prescribed by Plan Rules.

 

5.2.1       Form of Distribution.  The Participant may elect among the following
forms of distribution.

 

(a)                                  Installments.  A series of annual
installments made over either five (5) years or ten (10) years commencing at a
time provided under Section 5.2.2(a) or (b).  For purposes of Code section 409A,
installment payments will be treated as a series of separate payments at all
times.

 

(b)                                 Lump Sum.  A single lump sum payment.

 

5.2.2       Time of Payment.  The Participant may elect among the following
distribution commencement times:

 

(a)                                  Termination of Employment.  Within 60 days
following the Participant’s Termination of Employment.

 

(b)                                 One-Year Anniversary of Termination of
Employment.  Within 60 days following the one-year anniversary of the
Participant’s Termination of Employment.

 

(c)                                  Fixed Payment Date.  Within 60 days of
January 1 of the calendar year elected by the Participant at the time of
deferral.  If a Participant has a Termination of Employment prior to the fixed
payment date, such amount shall be paid on the earlier of: (i) within 60 days
following January 1 in the tenth year following the year of the Termination of
Employment, or (ii) January 1 of the calendar year elected by the Participant at
the time of deferral.  The Plan Administrator will establish Plan Rules,
procedures and limitations on establishing the number and times of the fixed
payment dates available for Participants to elect.

 

(d)                                 Payouts in 2008 and 2009.  During 2007 and
2008, consistent with transition relief available under Code section 409A, and
subject to Plan Rules:

 

(i)                                     Participants had an opportunity to elect
during 2007 to receive a distribution of all or a portion of their Account
valued as of December 31, 2007 to be distributed in January 2008.

 

(ii)                                  Participants had an opportunity to elect
during 2008 to receive a distribution of all or a portion of their Account
valued as of December 31, 2008 to be distributed in January 2009.

 

9

--------------------------------------------------------------------------------


 

5.2.3       Installment Amounts.  The amount of the annual installments shall be
determined by dividing the amount of the vested portion of the Account as of the
most recent Valuation Date preceding the date the installment is being paid by
the number of remaining installment payments to be made (including the payment
being determined).

 

5.2.4       Small Benefit.  Subject to Section 5.3, in the event that the vested
Account balance of a Participant who has died or experienced a Termination of
Employment under the Plan is less than the applicable dollar amount under Code
section 402(g)(1)(B) for that Plan Year as of the date on which the Plan
Administrator makes such determinations, the Plan Administrator (on behalf of
the Company) reserves the right to have the Participant’s entire Account paid in
the form of a single lump sum payment, provided the Plan Administrator’s
exercise of discretion (on behalf of the Company) complies with the requirements
of Treas. Reg. Sec. 1.409A-3(j)(4)(v).

 

5.2.5       Default.  If for any reason a Participant shall have failed to make
a timely designation of the form or time of distribution with respect to credits
for a Plan Year (including reasons entirely beyond the control of the
Participant), except as provided in Section 5.3, the distribution shall be made
as a single lump sum payment within 60 days following the Participant’s
Termination of Employment.

 

5.2.6       No Spousal Rights.  No spouse, former spouse, Beneficiary or other
person shall have any right to participate in the Participant’s designation of a
form or time of payment.

 

5.3          Six-Month Suspension for Specified Employees.  Notwithstanding any
other provision in this Section 5, if a Participant is a Specified Employee at
Termination of Employment, then any distributions arising on account of the
Participant’s Termination of Employment (other than on account of death) shall
be suspended and not be made until (6) months have elapsed since such
Participant’s Termination of Employment (or, if earlier, upon the date of the
Participant’s death).  Any payments that were otherwise payable during the
six-month suspension period referred to in the preceding sentence, will be paid
within 60 days after the end of such six-month suspension period.

 

5.4          Distribution on Account of Death.  Upon the death of a Participant,
the Participant’s Account balance will be paid to the Participant’s Beneficiary
in a single lump sum within 90 days following the Participant’s death.

 

5.5          Distribution on Account of Unforeseeable Emergency.

 

5.5.1       When Available.  A Participant may receive a distribution from the
vested portion of his or her Account (which shall be deemed to include the
deferrals that would have been made but for the cancellation under
Section 5.5.3) if the Plan Administrator determines that such distribution is on
account of an Unforeseeable Emergency and the conditions in Section 5.5.2 have
been fulfilled.  To receive such a distribution, the Participant must request a
distribution by filing an application with the Plan Administrator and furnish
such supporting documentation as the Plan Administrator may require.  In the
application, the Participant shall specify the basis for the distribution and
the dollar amount to be distributed.  If such request is approved by the Plan
Administrator, distribution shall be made in a lump sum payment within 60 days
following the approval by the Plan Administrator of the completed application.

 

10

--------------------------------------------------------------------------------


 

5.5.2       Limitations.  The amount that may be distributed with respect to a
Participant’s Unforeseeable Emergency shall not exceed the amounts necessary to
satisfy the emergency plus amounts necessary to pay taxes reasonably anticipated
as a result of the distribution, after taking into account the extent to which
such Unforeseeable Emergency is or may be relieved through reimbursement or
compensation by insurance or otherwise by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship), and/or cancellation of deferrals pursuant to
Section 5.5.3, provided the determination of such limitation is consistent with
the requirements of Code section 409A(a)(2)(B)(ii).

 

5.5.3       Cancellation of Deferral Elections.  As provided by Section 2.7, in
the event of a distribution under Section 5.5.1 the Plan Administrator will
cancel the Participant’s deferral elections for the balance of the applicable
Plan Year.

 

5.6          Designation of Beneficiaries.

 

5.6.1       Right to Designate or Revoke.

 

(a)                                  Each Participant may designate one or more
primary Beneficiaries or secondary Beneficiaries to receive all or a specified
part of such Participant’s vested Account in the event of such Participant’s
death.  If fewer than all designated primary or secondary Beneficiaries
predecease the Participant, then the amount of such predeceased Beneficiary’s
portion shall be allocated to the remaining primary or secondary Beneficiaries,
as the case may be.

 

(b)                                 The Participant may change or revoke any
such designation from time to time without notice to or consent from any spouse,
any person named as Beneficiary or any other person.

 

(c)                                  No such designation, change or revocation
shall be effective unless completed and filed with the Plan Administrator in
accordance with Plan Rules during the Participant’s lifetime.

 

5.6.2       Failure of Designation.  If a Participant:

 

(a)                                  fails to designate a Beneficiary,

 

(b)                                 designates a Beneficiary and thereafter
revokes such designation without naming another Beneficiary, or

 

(c)                                  designates one or more Beneficiaries and
all such Beneficiaries so designated fail to survive the Participant, such
Participant’s vested Account, shall be payable to the first class of the
following classes of automatic Beneficiaries:

 

Participant’s surviving spouse

Representative of Participant’s estate

 

5.6.3       Disclaimers by Beneficiaries.  A Beneficiary entitled to a
distribution of all or a portion of a deceased Participant’s vested Account may
disclaim an interest therein subject to the Plan Rules.

 

11

--------------------------------------------------------------------------------


 

5.6.4       Special Rules.  Unless the Participant has otherwise specified in
the Participant’s Beneficiary designation, the following rules shall apply:

 

(a)                                  If there is not sufficient evidence that a
person designated as a Beneficiary was living at the time of the death of the
Participant, it shall be deemed that the Beneficiary was not living at the time
of the death of the Participant.

 

(b)                                 The automatic Beneficiaries specified in
Section 5.6.2 and the Beneficiaries designated by the Participant shall become
fixed at the time of the Participant’s death (subject to Section 5.6.3) so that,
if a Beneficiary survives the Participant but dies before the receipt of all
payments due such Beneficiary hereunder, such remaining payments shall be
payable to the representative of such Beneficiary’s estate.

 

(c)                                  If the Participant designates as a
Beneficiary the person who is the Participant’s spouse on the date of the
designation, either by name or by relationship, or both, the dissolution,
annulment or other legal termination of the marriage between the Participant and
such person shall automatically revoke such designation.  The foregoing shall
not prevent the Participant from designating a former spouse as a beneficiary on
a form that is both executed by the Participant and received by the Plan
Administrator (i) after the date of the legal termination of the marriage
between the Participant and such former spouse and (ii) during the Participant’s
lifetime.

 

(d)                                 A finalized marriage (other than a common
law marriage) of a Participant subsequent to the date of filing of a Beneficiary
designation shall revoke such designation unless the Participant’s new spouse
had previously been designated as the Beneficiary.

 

(e)                                  Any designation of a nonspouse Beneficiary
by name that is accompanied by a description of relationship to the Participant
shall be given effect without regard to whether the relationship to the
Participant exists either then or at the Participant’s death.

 

(f)                                    Any designation of a Beneficiary only by
statement of relationship to the Participant shall be effective only to
designate the person or persons standing in such relationship to the Participant
at the Participant’s death.

 

5.7          Facility of Payment.

 

5.7.1       Legal Disability.  In case of the legal disability, including
minority, of an individual entitled to receive any payment under this Plan,
payment shall be made, if the Plan Administrator shall be advised of the
existence of such condition:

 

(a)                                  to the duly appointed guardian, conservator
or other legal representative of such individual, or

 

(b)                                 to a person or institution entrusted with
the care or maintenance of the incompetent or disable Participant or
Beneficiary, provided such person or institution has satisfied the Plan
Administrator that the payment will be used for the best interest and assist in
the care of such individual, and provided further,

 

12

--------------------------------------------------------------------------------


 

that no prior claim for said payment has been made by a duly appointed guardian,
conservator or other legal representative of such individual.

 

5.7.2       Discharge of Liability.  Any payment made in accordance with the
foregoing provisions of this Section 5.7 shall constitute a complete discharge
of any liability or obligation of the Participating Employers under this Plan.

 

5.8          Tax Withholding.  The Participating Employer (or any other person
legally obligated to do so) shall withhold the amount of any federal, state or
local income tax, payroll tax or other tax that the payer reasonably determines
is required to be withheld under applicable law with respect to any amount
payable under this Plan.  All benefits otherwise due hereunder shall be reduced
by the amount to be withheld.

 

5.9          Application for Distribution.  A Participant may be required to
make application to receive payment and to complete other forms and furnish
other documentation required by the Plan Administrator.  Distribution shall not
be made to any Beneficiary until such Beneficiary shall have filed an
application for benefits in a form acceptable to the Plan Administrator and such
application shall have been approved by the Plan Administrator and the Plan
Administrator has determined that the applicant is entitled to payment.

 

5.10        Acceleration of Distributions.  The Plan Administrator in its sole
discretion may exercise discretion on behalf of the Company to accelerate the
distribution of any payment under this Plan to the extent allowed under Code
section 409A.

 

5.11        Delay of Distributions.  The Plan Administrator in its sole
discretion may exercise discretion on behalf of the Company to delay the
distribution of any payment under this Plan to the extent allowed under Code
section 409A, including, but not limited to, as necessary to maximize the
Company’s tax deduction as allowed pursuant to Code section 162(m) or to avoid
violation of securities law or other applicable law.

 

13

--------------------------------------------------------------------------------


 

SECTION 6
SOURCE OF PAYMENTS; NATURE OF INTEREST

 

6.1          Source of Payments.

 

6.1.1       General Assets.  Each Participating Employer will pay, from its
general assets, the distribution of the Participant’s Account under Section 5,
and all costs, charges and expenses relating thereto.

 

6.1.2       Trust.  Upon a Change-in-Control that causes the Plan to be
terminated under Section 7.3.2, the trustee of the Trust will make distributions
to Participants and Beneficiaries from the Trust in satisfaction of a
Participating Employer’s obligations to make distributions under this Plan in
accordance with and subject to the terms of the Trust to the extent such
payments are not otherwise made directly by the Participating Employer.

 

6.2          Unfunded Obligation.  The obligation of the Participating Employers
to make payments under this Plan constitutes only the unsecured (but legally
enforceable) promise of the Participating Employers to make such payments. 
Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, claims or interests in any specific property or
assets of the Company or a Participating Employer, nor shall they be
beneficiaries of, or have any rights, claims or interests in any life insurance
policies, annuity contracts or the proceeds therefrom owned or which may be
acquired by the Company.

 

6.3          Establishment of Trust.  The Participating Employers shall have no
obligation to establish or maintain any fund, trust or account (other than a
bookkeeping account or reserve) for the purpose of funding or paying the
benefits promised under this Plan except as provided in the Trust.  The
Participating Employers may from time to time transfer to the Trust cash, or
other marketable securities or other property acceptable to the trustee in
accordance with the terms of the Trust.  If the Participating Employers have
deposited funds in the Trust, such funds shall remain the sole and exclusive
property of the Participating Employer that deposited such funds.

 

6.4          Spendthrift Provision.  Except as otherwise provided in this
Section 6.4, no Participant or Beneficiary shall have any interest in any
Account which can be transferred nor shall any Participant or Beneficiary have
any power to anticipate, alienate, dispose of, pledge or encumber the same while
in the possession or control of the Participating Employers.  The Plan
Administrator shall not recognize any such effort to convey any interest under
this Plan.  No benefit payable under this Plan shall be subject to attachment,
garnishment, or execution following judgment or other legal process before
actual payment to such person.

 

6.4.1       Right to Designate Beneficiary.  The power to designate
Beneficiaries to receive the Account of a Participant in the event of such
Participant’s death shall not permit or be construed to permit such power or
right to be exercised by the Participant so as thereby to anticipate, pledge,
mortgage or encumber such Participant’s Account or any part thereof, and any
attempt of a Participant so to exercise said power in violation of this
provision shall be of no force and effect and shall be disregarded by the
Participating Employers.

 

6.4.2       Plan Administrator’s Right to Exercise Discretion.  This Section 6.4
shall not prevent the Plan Administrator from exercising, in its discretion, any
of the applicable powers and options granted to it under any applicable
provision hereof.

 

14

--------------------------------------------------------------------------------


 

SECTION 7
ADOPTION, AMENDMENT AND TERMINATION

 

7.1          Adoption.  With the prior approval of the Plan Administrator, an
Affiliate may adopt the Plan and become a Participating Employer by furnishing
to the Plan Administrator a certified copy of a resolution of its board of
directors adopting this Plan.

 

7.2          Amendment.

 

7.2.1       General Rule.  The Company, by action of its Board of Directors, or
by action of a person so authorized by resolution of the Board of Directors and
subject to any limitations or conditions in such authorization, may at any time
amend the Plan, in whole or in part, for any reason, including but not limited
to tax, accounting or insurance changes, a result of which may be to terminate
the Plan for future deferrals provided, however, that no amendment shall be
effective to decrease the benefits, nature or timing thereof payable under the
Plan to any Participant with respect to deferrals made (and benefits thereafter
accruing) prior to the date of such amendment.  Written notice of any amendment
shall be given each Participant then participating in the Plan.

 

7.2.2       No Oral Amendments.  No modification of the terms of this Plan
Statement shall be effective unless it is in writing.  No oral representation
concerning the interpretation or effect of this Plan Statement shall be
effective to amend this Plan Statement.

 

7.3          Termination and Liquidation.

 

7.3.1       General Rule.

 

(a)                                  To the extent necessary or reasonable to
comply with any changes in law, the Board may at any time terminate and
liquidate this Plan, provided such termination and liquidation satisfies the
requirements of Code section 409A.

 

(b)                                 To the extent that a Participant’s benefit
under the Plan will be immediately included in the income of the Participant, as
determined by a court of competent jurisdiction or the Internal Revenue Service,
to the extent permitted under Code section 409A, the Board may terminate and
liquidate this Plan, in whole or in part, as it relates to the impacted
Participant.

 

7.3.2       Plan Termination and Liquidation on Account of a Change-in-Control. 
Upon a Change-in-Control the Plan will terminate and payment of all amounts
under the Plan will be accelerated if and to the extent provided in this
Section 7.3.2.

 

(a)                                  The Plan will be terminated effective as of
the first date on which there has occurred both (i) a Change-in-Control under
Section 1.2.5, and (ii) a funding of the Trust on account of such
Change-in-Control (referred to herein as the “Plan termination effective date”)
unless, prior to such Plan termination effective date, the Board affirmatively
determines that the Plan will not be terminated as of such effective date. The
Board will be deemed to have taken action to irrevocably terminate the Plan as
of the Plan termination effective date by its failure to affirmatively determine
that the Plan will not terminate as of such date.

 

15

--------------------------------------------------------------------------------


 

(b)                                 The determination by the Board under
paragraph (a) constitutes a determination that such termination will satisfy the
requirements of Code section 409A, including an agreement by the Company that it
will take such additional action or refrain from taking such action as may be
necessary to satisfy the requirements necessary to terminate and liquidate the
Plan under paragraph (c) below.

 

(c)                                  In the event the Board does not
affirmatively determine not to terminate the Plan as provided in paragraph (a), 
such termination shall be subject to either (i) or (ii), as follows:

 

(i)                                     If the Change-in-Control qualifies as a
“change in control event” for purposes of Code section 409A, payment of all
amounts under the Plan will be accelerated and made in a lump sum as soon a
administratively practicable but not more than 90 days following the Plan
termination effective date, provided the requirements of Treasury Regulation
Section 1.409A-3(j)(4)(ix)(B) have been satisfied.

 

(ii)                                  If the Change-in-Control does not qualify
as a “change in control event” for purposes of Code section 409A, payment of all
amounts under the Plan will be accelerated and made in a lump sum as soon as
administratively practicable but not more than 60 days following the 12 month
anniversary of the Plan termination effective date, provided the requirements of
Treasury Regulation Section 1.409A-3(j)(4)(ix)(C) have been satisfied.

 

16

--------------------------------------------------------------------------------


 

SECTION 8
CLAIM PROCEDURES

 

8.1          Claims Procedure.  Until modified by the Plan Administrator, the
claim and review procedures set forth in this Section shall be the mandatory
claim and review procedures for the resolution of disputes and disposition of
claims filed under this Plan.  An application for a distribution or withdrawal
shall be considered as a claim for the purposes of this Section.

 

8.1.1       Initial Claim.  An individual may, subject to any applicable
deadline, file with the Plan Administrator a written claim for benefits under
this Plan in a form and manner prescribed by the Plan Administrator.

 

(a)                                  If the claim is denied in whole or in part,
the Plan Administrator shall notify the claimant of the adverse benefit
determination within ninety (90) days after receipt of the claim.

 

(b)                                 The ninety (90) day period for making the
claim determination may be extended for ninety (90) days if the Plan
Administrator determines that special circumstances require an extension of time
for determination of the claim, provided that the Plan Administrator notifies
the claimant, prior to the expiration of the initial ninety (90) day period, of
the special circumstances requiring an extension and the date by which a claim
determination is expected to be made.

 

8.1.2       Notice of Initial Adverse Determination.  A notice of an adverse
determination shall set forth in a manner calculated to be understood by the
claimant.

 

(a)                                  The specific reasons for the adverse
determinations,

 

(b)                                 references to the specific provisions of
this Plan Statement (or other applicable Plan document) on which the adverse
determination is based,

 

(c)                                  a description of any additional material or
information necessary to perfect the claim and an explanation of why such
material or information is necessary, and

 

(d)                                 a description of the claim and review
procedures.

 

8.1.3       Request for Review.  Within sixty (60) days after receipt of an
initial adverse benefit determination notice, the claimant may file with the
Plan Administrator a written request for a review of the adverse determination
and may, in connection therewith submit written comments, documents, records and
other information relating to the claim benefits.  Any request for review of the
initial adverse determination not filed within sixty (60) days after receipt of
the initial adverse determination notice shall be untimely.

 

8.1.4       Claim on Review.  If the claim, upon review, is denied in whole or
in part, the Plan Administrator shall notify the claimant of the adverse benefit
determination within sixty (60) days after receipt of such a request for review.

 

(a)                                  The sixty (60) day period for deciding the
claim on review may be extended for sixty (60) days if the Plan Administrator
determines that special circumstances require an extension of time for
determination of the claim, provided that the

 

17

--------------------------------------------------------------------------------


 

Plan Administrator notifies the claimant, prior to the expiration of the initial
sixty (60) day period, of the special circumstances requiring an extension and
the date by which a claim determination is expected to be made.

 

(b)                                 In the event that the time period is
extended due to a claimant’s failure to submit information necessary to decide a
claim on review, the claimant shall have sixty (60) days within which to provide
the necessary information and the period for making the claim determination on
review shall be tolled from the date on which the notification of the extension
is sent to the claimant until the date on which the claimant responds to the
request for additional information or, if earlier, the expiration of sixty (60)
days.

 

(c)                                  The Plan Administrator’s review of a denied
claim shall take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

 

8.1.5       Notice of Adverse Determination for Claim on Review.  A notice of an
adverse determination for a claim on review shall set forth in a manner
calculated to be understood by the claimant.

 

(a)                                  the specific reasons for the denial,

 

(b)                                 references to the specific provisions of
this Plan Statement (or other applicable Plan document) on which the adverse
determination is based,

 

(c)                                  a statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claimant’s
claim for benefits,

 

(d)                                 a statement describing any voluntary appeal
procedures offered by the Plan and the claimant’s right to obtain information
about such procedures, and

 

8.2          Rules and Regulations.

 

8.2.1       Adoption of Rules.  Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Plan Administrator.

 

8.2.2       Specific Rules.

 

(a)                                  No inquiry or question shall be deemed to
be a claim or a request for a review of a denied claim unless made in accordance
with the established claim procedures.  The Plan Administrator may require that
any claim for benefits and any request for a review of a denied claim be filed
on forms to be furnished by the Plan Administrator upon request.

 

(b)                                 All decisions on claims and on requests for
a review of denied claims shall be made by the Plan Administrator unless
delegated as provided for in the Plan, in which case references in this
Section 8 to the Plan Administrator shall be treated as references to the Plan
Administrator’s delegate.

 

18

--------------------------------------------------------------------------------


 

(c)           Claimants may be represented by a lawyer or other representative
at their own expense, but the Plan Administrator reserves the right to require
the claimant to furnish written authorization and establish reasonable
procedures for determining whether an individual has been authorized to act on
behalf of a claimant.  A claimant’s representative shall be entitled to copies
of all notices given to the claimant.

 

(d)           The decision of the Plan Administrator on a claim and on a request
for a review of a denied claim may be provided to the claimant in electronic
form instead of in writing at the discretion of the Plan Administrator.

 

(e)           In connection with the review of a denied claim, the claimant or
the claimant’s representative shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information necessary to make a benefit determination accompanies the filing.

 

(f)            The time period within which a benefit determination will be made
shall begin to run at the time a claim or request for review is filed in
accordance with the claims procedures, without regard to whether all the
information necessary to make a benefit determination accompanies the filing.

 

(g)           The claims and review procedures shall be administered with
appropriate safeguards to that benefit claim determinations are made in
accordance with governing plan documents and, where appropriate, the plan
provisions have been applied consistently with respect to similarly situated
claimants.

 

(h)           The Plan Administrator may, in its discretion, rely on any
applicable statute of limitation or deadline as a basis for denial of any claim.

 

8.3          Limitations and Exhaustion.

 

8.3.1       Claims.  No claim shall be considered under these administrative
procedures unless it is filed with the Plan Administrator within two (2) years
after the Participant knew (or reasonably should have known) of the general
nature of the dispute giving rise to the claim.  Every untimely claim shall be
denied by the Plan Administrator without regard to the merits of the claim.

 

8.3.2       Lawsuits.  No suit may be brought by or on behalf of any Participant
or Beneficiary on any matter pertaining to this Plan unless the action is
commenced in the proper forum within two (2) years from the earlier of:

 

(a)           the date the Participant knew (or reasonably should have known) of
the general nature of the dispute giving rise to the action, or

 

(b)           the date the claim was denied.

 

8.3.3       Exhaustion of Remedies.  These administrative procedures are the
exclusive means for resolving any dispute arising under this Plan.  As to such
matters:

 

19

--------------------------------------------------------------------------------


 

(a)           no Participant or Beneficiary shall be permitted to litigate any
such matter unless a timely claim has been filed under these administrative
procedures and these administrative procedures have been exhausted, and

 

(b)           determinations by the Plan Administrator (including determinations
as to whether the claim was timely filed shall be afforded the maximum deference
permitted by law.

 

8.3.4       Imputed Knowledge.  For the purpose of applying the deadlines to
file a claim or a legal action, knowledge of all facts that a Participant knew
or reasonably should have known shall be imputed to every claimant who is or
claims to be a Beneficiary of the Participant or otherwise claims to derive an
entitlement by reference to the Participant for the purpose of applying the
previously specified periods.

 

20

--------------------------------------------------------------------------------


 

SECTION 9
PLAN ADMINISTRATION

 

9.1          Plan Administration

 

9.1.1       Administrator.  The Company’s Vice President, Pay and Benefits (or
any successor thereto) is the “administrator” of the Plan.  Except as expressly
otherwise provided herein, the Plan Administrator shall control and manage the
operation and administration of this Plan and make all decisions and
determinations.

 

9.1.2       Authority and Delegation.  The Plan Administrator is authorized to:

 

(a)           Appoint one or more individuals or entities and delegate such of
his or her powers and duties as he or she deems desirable to any individual or
entity, in which case every reference herein made to Plan Administrator shall be
deemed to mean or include the individual or entity as to matters within their
jurisdiction.  Such individual may be an officer or other employee of a
Participating Employer or Affiliate, provided that any delegation to an employee
of a Participating Employer or Affiliate will automatically terminate when he or
she ceases to be an employee.  Any delegation may be rescinded at any time; and

 

(b)           Select, employ and compensate from time to time such agents or
consultants as the Plan Administrator may deem necessary or advisable in
carrying out its duties and to rely on the advice and information provided by
them.

 

9.1.3       Determination.  The Plan Administrator shall make such
determinations as may be required from time to time in the administration of
this Plan.  The Plan Administrator shall have the discretionary authority and
responsibility to interpret and construe this Plan Statement and to determine
all factual and legal questions under this Plan, including but not limited to
the entitlement of Participants and Beneficiaries, and the amounts of their
respective interests.  .  Each decision of the Plan Administrator shall be final
and binding upon all parties.  Benefits under the Plan will be paid only if the
Plan Administrator decides in its discretion that the applicant is entitled to
them.

 

9.1.4       Reliance.  The Plan Administrator may act and rely upon all
information reported to it hereunder and need not inquire into the accuracy
thereof, nor be charged with any notice to the contrary.

 

9.1.5       Rules and Regulations.  Any rule, regulation, policy, practice or
procedure not in conflict or at variance with the provisions hereof may be
adopted by the Plan Administrator.

 

9.2          Conflict of Interest.  If any individual to whom authority has been
delegated or redelegated hereunder shall also be a Participant in this Plan,
such Participant shall have no authority with respect to any matter specially
affecting such Participant’s individual interest hereunder or the interest of a
person superior to him or her in the organization (as distinguished from the
interests of all Participants and Beneficiaries or a broad class of Participants
and Beneficiaries), all such authority being reserved exclusively to other
individuals as the case may be, to the exclusion of such Participant, and such
Participant shall act only in such Participant’s individual capacity in
connection with any such matter.

 

21

--------------------------------------------------------------------------------


 

9.3          Service of Process.  In the absence of any designation to the
contrary by the Plan Administrator, the General Counsel of the Company is
designated as the appropriate and exclusive agent for the receipt of service of
process directed to this Plan in any legal proceeding, including arbitration,
involving this Plan.

 

9.4          Choice of Law.  Except to the extent that federal law is
controlling, this Plan Statement will be construed and enforced in accordance
with the laws of the State of Minnesota.

 

9.5          Responsibility for Delegate.  No person shall be liable for an act
or omission of another person with regard to a responsibility that has been
allocated to or delegated to such other person pursuant to the terms of the Plan
Statement or pursuant to procedures set forth in the Plan Statement.

 

9.6          Expenses.  All expenses of administering the benefits due under
this Plan shall be borne by the Participating Employers.

 

9.7          Errors in Computations.  It is recognized that in the operation and
administration of the Plan certain mathematical and accounting errors may be
made or mistakes may arise by reason of factual errors in information supplied
to the Plan Administrator or trustee.  The Plan Administrator shall have power
to cause such equitable adjustments to be made to correct for such errors as the
Plan Administrator, in its sole discretion, considers appropriate.  Such
adjustments shall be final and binding on all persons.

 

9.8          Indemnification.  In addition to any other applicable provisions
for indemnification, the Participating Employers jointly and severally agree to
indemnify and hold harmless, to the extent permitted by law, each director,
officer and employee of the Participating Employers against any and all
liabilities, losses, costs or expenses (including legal fees) of whatsoever kind
and nature which may be imposed on, incurred by or asserted against such person
at any time by reason of such person’s services as an administrator in
connection with this Plan, but only if such person did not act dishonestly, or
in bad faith, or in willful violation of the law or regulations under which such
liability, loss, cost or expense arises.

 

9.9          Notice.  Any notice required under this Plan Statement may be
waived by the person entitled thereto.

 

22

--------------------------------------------------------------------------------


 

SECTION 10
CONSTRUCTION

 

10.1        IRC Status.  This Plan is intended to be a nonqualified deferred
compensation arrangement that will comply in form and operation with the
requirements of Code section 409A and this Plan will be construed and
administered in a manner that is consistent with and gives effect to such
intention.

 

10.2        Rules of Document Construction.  In the event any provision of this
Plan Statement is held invalid, void or unenforceable, the same shall not
affect, in any respect whatsoever, the validity of any other provision of this
Plan.  The titles given to the various Sections of this Plan Statement are
inserted for convenience of reference only and are not part of this Plan
Statement, and they shall not be considered in determining the scope, purpose,
meaning or intent of any provision hereof.  The provisions of this Plan
Statement shall be construed as a whole in such manner as to carry out the
provisions thereof and shall not be construed separately without relation to the
context.

 

10.3        References to Laws.  Any reference in this Plan Statement to a
statute or regulation shall be considered also to mean and refer to any
subsequent amendment or replacement of that statute or regulation unless, under
the circumstances, it would be inappropriate to do so.

 

23

--------------------------------------------------------------------------------